MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Apr 15 2020, 8:41 am
regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Justin R. Wall                                            Curtis T. Hill, Jr.
Wall Legal Services                                       Attorney General of Indiana
Huntington, Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of A.J. (Child                              April 15, 2020
Alleged to be in Need of                                  Court of Appeals Case No.
Services) and M.G. (Mother);                              19A-JC-2740
M.G. (Mother),                                            Appeal from the Wabash Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Robert McCallen,
        v.                                                III, Judge
                                                          Trial Court Cause No.
The Indiana Department of                                 85C01-1712-JC-95
Child Services,
Appellee-Petitioner



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020              Page 1 of 12
[1]   M.G. (“Mother”) appeals the trial court’s order granting modification of

      custody of A.J. (“Child”) to K.J. (“Father”). Mother argues modification of

      custody was not in Child’s best interests and there had not been a substantial

      change in circumstances as required by Indiana Code section 31-14-13-2. We

      affirm.



                             Facts and Procedural History
[2]   Mother gave birth to Child on November 18, 2012. In October 2014, Mother

      filed a petition to establish paternity of Child and named Father as a potential

      father because Mother knew Father for a brief time during the time of Child’s

      conception. A DNA test confirmed paternity, and Father established paternity

      of Child on February 4, 2015, in Miami County, Indiana. The trial court

      granted Mother custody of Child and ordered Father to exercise parenting time

      and pay child support. Father did not exercise parenting time on a regular

      basis, but he began visiting with Child sporadically around May 2016. Father

      paid all support as ordered.


[3]   On November 30, 2017, the Department of Child Services (“DCS”) removed

      Child and her younger sibling from Mother’s home after receiving and

      substantiating a report that Mother was using illegal drugs. Child and her

      younger sibling were placed with younger sibling’s father (“Stepfather”), who

      did not live with Mother. On January 5, 2018, at a hearing before the Wabash

      Circuit Court, Mother admitted Child and her younger sibling were Children in

      Need of Services (“CHINS”). Father, who lived in Michigan, appeared before

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 2 of 12
      the court on January 5, 2018, and the trial court continued the initial hearing

      regarding Child’s CHINS adjudication to January 26, 2018.


[4]   On January 26, 2018, the trial court held Father’s initial hearing regarding

      Child’s adjudication as a CHINS. Father admitted Child was a CHINS. The

      trial court held the dispositional hearing for Mother and Father the same day.

      The trial court ordered Mother to engage in homebased services, substance

      abuse services, and drug screens. The trial court ordered Mother and Father to

      remain in touch with DCS, maintain safe, suitable housing for Child, maintain

      legal and consistent employment, and not consume alcohol or illegal

      substances.


[5]   From January 2018 to March 2018, Father regularly visited Child in her

      placement with Stepfather. Father provided Child with clothes and offered to

      help with expenses. Father and Stepfather spoke almost daily and were able to

      communicate without conflict. Father attended all provider meetings and court

      hearings, and he contacted DCS as required. During this time, Mother was

      starting to engage in substance abuse services but was still testing positive for

      illegal substances.


[6]   On March 8, 2018, Mother filed a motion for change of placement and

      visitation, asking the trial court to place Child with her or, in the alternative,

      allow her visitation with Child. On March 15, 2018, Father filed a motion for

      change of placement, asking the trial court to place Child with him. On March

      23, 2018, the trial court held a hearing on Mother’s and Father’s competing


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 3 of 12
      motions for Child’s placement. The trial court granted Father placement of

      Child, and Child moved with Father to Michigan. Upon adding Child to his

      insurance policy in June 2018, Father scheduled Child to engage in therapy to

      address some of her behavioral issues. Father also arranged for Child to get

      glasses and receive dental treatment.


[7]   On September 27, 2018, Father filed a motion for concurrent jurisdiction,

      asking the trial court in the CHINS case to exercise jurisdiction over the

      paternity case as well, because the two cases were in separate counties. The

      trial court granted his motion the same day. On October 17, 2018, Mother

      requested appellate counsel. The trial court granted her request but she later

      dismissed the appeal. On November 27, 2018, DCS filed a permanency report

      with the trial court indicating Mother had moved to Dayton, Ohio, to engage in

      substance abuse treatment and individual counseling. The report also stated

      that Mother’s drug screens had been negative since July 2018 and that Mother

      was making progress towards reunification.


[8]   Mother moved back to Peru, Indiana, in January 2019. On February 26, 2019,

      Father filed a motion for modification of custody, asking the trial court to grant

      him physical and legal custody of Child. On April 14, 2019, Mother began a

      relationship with a married man, whose wife caused “drama” for Mother. (Tr.

      Vol. III at 79.) Mother tested positive for non-prescribed Suboxone on March

      14, 2019. In the Spring of 2019, while visiting with Mother, Child picked up a

      hot rock from a fire and burned her hand. After that incident, Father denied



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 4 of 12
       Mother unsupervised visits. Mother subsequently did not see Child for eighteen

       weeks, and Father reported Child’s behavior at home and school improved.


[9]    The trial court held bifurcated hearings on the CHINS and custody issues on

       May 30, 2019, and October 7, 2019. On October 31, 2019, the trial court

       granted Father custody of Child and allowed Mother supervised parenting time

       “as she and Father may reasonably agree.” (App. Vol. II at 232.) The trial

       court “admonish[ed] Father to ensure he understands everything required of

       him under the [Indiana Parenting Time] guidelines such as, without limitation,

       communication and exchange of information.” (Id. at 233.) The trial court

       ordered Mother to pay $20.00 per week in child support. The trial court also

       stated in its order, “[p]ursuant to I.C. 31-30-1-13, this order shall survive the

       termination of this CHINS proceeding and shall remain in effect until the

       Paternity Court (Cause No. 52D01-1410-JP-66) reassumes primary jurisdiction

       and modifies this Order.” (Id. at 234.)



                                  Discussion and Decision
[10]   When a party requests modification of custody, we review the court’s decision

       for an abuse of discretion, because we give wide latitude to our trial court

       judges in family law matters. Julie C. v. Andrew C., 924 N.E.2d 1249, 1256 (Ind.

       Ct. App. 2010). A petitioner seeking modification has the burden to

       demonstrate the existing custody arrangement needs to be altered. Id. As we

       undertake our review, we neither reweigh the evidence nor assess witness



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 5 of 12
       credibility. Id. Rather, we consider only the evidence and inferences most

       favorable to the trial court’s judgment. Id.


[11]   Our legislature has defined the circumstances under which a custody order may

       be modified following determination of paternity:


               (a) The court may not modify a child custody order unless:


                        (1) the modification is in the best interests of the child; and


                        (2) there is a substantial change in one (1) or more of the
                        factors that the court may consider under section 2 and, if
                        applicable, section 2.5 of this chapter.


       Ind. Code § 31-14-13-6. The factors the court may consider under Ind. Code §

       31-14-13-2 include:


               (1) The age and sex of the child.


               (2) The wishes of the child’s parent or parents.


               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.


               (4) The interaction and interrelationship of the child with:


                        (A) the child’s parent or parents;


                        (B) the child’s sibling; and




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 6 of 12
                        (C) any other person who may significantly affect the
                        child’s best interests.


               (5) The child’s adjustment to the child’s home, school, and
               community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


[12]   When granting Father’s motion for modification of custody, the trial court

       found:


               As soon as [Child] was placed with him, Father got her into
               counseling. Because of Father’s pro-active approach to engaging
               in services for [Child], the local equivalent of the DCS in
               Michigan felt it unnecessary to recommend any additional
               services.


               Thereafter, Father complied with [Child’s] case plan. Mother
               partially complied with the case plan but she continued to have
               issues with methamphetamine. Mother relapsed in July of 2018.
               By all accounts, after that relapse, she has consistently tested
               negative for any prohibited substances. During the pendency of
               this action, Mother moved to the Dayton, Ohio area. She
               testified she did so to change her people, places and things.
               However, in January of this year she moved back to the area and
               now lives in Peru, Indiana. The court was sorry to hear she has
               now returned to the area because it was encouraged by her
               decision to move away from the area for what the Court believes
               were all the right reasons. Father has lived in Michigan since the
               commencement of this proceeding. Mother is now living with a
               man who, at the time of the last hearing, was still married. His

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 7 of 12
        soon to be ex-wife is apparently a source of strife in he and
        Mother’s current household. Sadly, the chaos in Mother’s life
        continues. To her credit, she has obtained a good job and, under
        the circumstances, is probably doing the best she can. However,
        the overarching concern of the Court is [Child’s] best interests.


        [Child] is thriving in Father’s care and the serious behaviors she
        was displaying following her removal from Mother have, for the
        most part, subsided.


        Eventually, Mother was awarded unsupervised parenting time
        pursuant to the Indiana Parenting Time Guidelines and, to the
        extent she was able, she exercised same. After parenting times
        became unsupervised, Father noticed that [Child] was regressing
        in her behaviors, which he attributed to unsupervised parenting.
        As a result, he stopped allowing unsupervised visits. The Court
        finds that his concerns justified his actions and that he is not in
        contempt regarding parenting time. The Court further agrees
        that, at this time, unsupervised parenting with Mother is harmful
        to [Child’s] health and well-being.


        Father’s Exhibit I[ 1] reflects that Mother has every intention of
        attacking him, if given the opportunity. If only she could learn to
        communicate, in an appropriate manner, her life would likely not
        be as chaotic as it is. She lives a life of drama. She certainly was
        not acting in [Child’s] best interests when she sent the text.




1
 This exhibit is a text message from Mother to Father in which she indicated she would no longer cooperate
with Father.

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020                 Page 8 of 12
       (App. Vol. II at 26-7) (original footnotes omitted) (footnote added). Mother

       argues modification of custody was not in Child’s best interests 2 and that Father

       did not prove there was a substantial change in circumstances as to warrant

       modification.


                                        1. Child’s Best Interests
[13]   Mother argues the trial court’s order granting physical and legal custody of

       Child to Father is not in Child’s best interests as required by Indiana Code

       section 31-14-13-6 because the trial court “deliberately ignored Father’s lack of

       care and effort to even maintain regular care and contact with Child until

       March, 2018.” (Br. of Appellant at 19-20.) Mother urges this court to reverse

       the trial court’s modification of custody order because Father did not act in

       Child’s best interests when he was not involved in Child’s life prior to the

       CHINS case and when Father denied Mother parenting time.


[14]   However, Mother’s arguments ignore the evidence before the trial court that,

       although Father was not involved in Child’s earliest years, when the CHINS

       adjudication occurred, Father worked diligently to help Child and provide her

       with a safe, suitable environment. Upon placement with Father, Child was

       immediately engaged with a therapist who assisted Child with numerous




       2
        Mother also argues DCS was required to prove modification of custody was in Child’s best interests,
       however, it is well settled that the party who petitions for custody modification has the burden of proof to
       show modification is in Child’s best interests. See Julie C., 924 N.E.2d at 1256 (party who petitions for
       modification of custody has the burden of proof to show the custody arrangement needs to be altered). That
       party here is Father.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020                   Page 9 of 12
       behavior problems, which improved over time. Child’s therapist testified

       Child’s anxiety increased and some disruptive behaviors resurfaced after

       unsupervised visits with Mother. Father denied Mother unsupervised visits

       with Child only after Child burned her had during visitation with Mother.

       Mother reported Child had “picked up a hot rock that fell out of the fire.” (Tr.

       Vol. III at 49.) Mother’s arguments are invitations for us to reweigh the

       evidence and judge the credibility of witnesses, which we cannot do. See Julie

       C., 924 N.E.2d at 1256 (appellate court does not reweigh evidence or judge the

       credibility of witnesses). The trial court’s findings support its determination

       that modification was in Child’s best interests.


                          2. Substantial Change in Circumstances
[15]   Mother argues the trial court abused its discretion when it granted Father’s

       petition for modification of custody because there was not a substantial change

       in any of the factors listed in Indiana Code section 31-14-13-2. She asserts, “it

       would appear that the trial court made its decision for Father despite all of

       Mother’s positive actions, DCS and CASA’s recommendations, [and] Father’s

       negative actions in thwarting Mother’s parenting time and communication.”

       (Br. of Appellant at 24.) Mother contends the trial court focused on her failures

       during the CHINS case, and not on the facts that she progressed in her journey

       to sobriety and that she completed the services required by the CHINS

       dispositional order. She also maintains the text message cited by the trial court

       “is not an accurate representation of Mother’s co-parenting and communication

       skills.” (Id. at 23.)

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 10 of 12
[16]   Mother’s arguments ignore the evidence presented supporting the trial court’s

       decision. The original custody order was entered in 2015. In 2017, Child was

       adjudicated as a CHINS based on Mother’s drug use. Immediately following

       adjudicated, Child was placed with Father, who promptly engaged her in

       therapy. Father presented evidence that Child’s behavior improved as a result

       of therapy.


[17]   The trial court noted that Father seemed to provide a stable atmosphere for

       Child, while Mother continued to engage in activities that made her life chaotic.

       Child’s therapist also testified that Child displayed anxiety when presented with

       the possibility of moving between Mother and Father on a permanent basis.

       Mother’s arguments are invitations for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See Julie C., 924 N.E.2d at 1256

       (appellate court does not reweigh evidence or judge the credibility of witnesses).

       The trial court did not abuse its discretion when it granted Father’s petition to

       modify custody of Child. See Joe v. Lebow, 670 N.E.2d 9, 26 (Ind. Ct. App.

       1996) (modification of custody supported by changes in circumstances

       regarding child, including placement with non-custodial parent and

       improvements in child’s mental and physical health because of that placement).



                                                Conclusion
[18]   The trial court did not abuse its discretion when it granted Father’s petition for

       modification of custody because modification was in Child’s best interests and



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 11 of 12
       there had been a substantial change in circumstances as to warrant

       modification. Accordingly, we affirm.


[19]   Affirmed.


       Robb, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2740 | April 15, 2020   Page 12 of 12